85 F.3d 638
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Rafael CASTELLANOS-VALENZUELA, Defendant-Appellant.
No. 95-50459.
United States Court of Appeals, Ninth Circuit.
Submitted April 30, 1996.*Decided May 6, 1996.

Before:  BROWNING, REINHARDT, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Rafael Castellanos-Valenzuela appeals his conviction and sentence imposed following his guilty plea to importing cocaine in violation of 21 U.S.C. §§ 952 and 960.   Pursuant to Anders v. California, 386 U.S. 738 (1967), Castellanos-Valenzuela's attorney has filed a brief stating that he finds no issues for review.   Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issues for review.


3
We AFFIRM the district court's judgment and GRANT the motion of Stephen R. Scarborough, Esq., to withdraw as counsel of record for appellant.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3